NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3186
                                       ___________

                                  EVERSON FRANCIS,
                                             Appellant

                                             v.

  AMANDA FELDER; PROGRESSIVE INSURANCE; HOMESITE INSURANCE;
LORENZA STEVENS; MIDDLESEX MANAGEMENT, INC; SUN VALLEY PLAZA
                    LLC; MURRAY HALPERN
              ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                (D.C. Civil Action Nos. 2-19-cv-07246 & 2-19-cv-08234)
                     District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 3, 2020

                Before: KRAUSE, MATEY and COWEN, Circuit Judges

                              (Opinion filed: March 5, 2020)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Everson Francis appeals the District Court’s order dismissing his

complaint. For the reasons discussed below, we will vacate the District Court’s judgment

and remand for further proceedings.

       In his amended complaint, Francis alleged that he submitted claims to his

insurance company, Homesite Insurance, for damage to his home caused by an

overflowing toilet, two instances of identity theft, and theft of personal property.1 Francis

claims that Homesite, through its adjustor, Amanda Felder, denied each of these claims

for “arbitrary and capricious” reasons. ECF No. 29 at ¶ 1. More specifically, according

to Francis, Homesite improperly denied his claims without performing any investigation,

knowingly misrepresented the terms of the insurance policy, failed to settle the claims

when liability was clear, and made false statements in denying the claims. See id.

Claiming that the District Court possessed diversity jurisdiction, Francis asserted state-

law claims of breach of contract, breach of duty of good faith, and negligence, among

many others.

       The defendants filed a motion to dismiss, which the District Court granted. The

Court observed that Francis’s complaint was “lengthy, repetitious, and difficult to

follow.” ECF No. 49 at 3. The Court then ruled that, “[t]o the extent that this Court can



1
 Francis filed similar complaints in two actions, D.N.J. Civ. A. Nos. 2-19-cv-07246 & 2-
19-cv-08234. The District Court consolidated the two cases under No. 19-cv-07246.
Francis then filed his amended complaint (before the defendants filed a motion to
dismiss), which includes all of his claims.

                                             2
make sense of the Amended Complaint, Plaintiff’s factual allegations are insufficient to

support his claims.” Id. Francis filed a timely notice of appeal.2 In this Court, he has

filed two motions to supplement the record.

       We have jurisdiction under 28 U.S.C. § 1291. However, we have an independent

obligation to assure ourselves that the District Court also possessed jurisdiction. See

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998); United States v. Higgs,

504 F.3d 456, 457 (3d Cir. 2007). In his operative amended complaint, Francis asserted

jurisdiction based on diversity of citizenship, see ECF No. 29 at ¶ 2, and the District

Court concluded that it possessed jurisdiction on that basis, see ECF No. 49 at 1; see

generally 28 U.S.C. § 1332(a). For diversity jurisdiction to exist, “‘no plaintiff may be a

citizen of the same state as any defendant,’ and the amount in controversy must exceed

$75,000.” GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir.

2018) (alterations omitted) (quoting Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d
412, 419 (3d Cir. 2010)). Francis, as the plaintiff in this case, was required to plead the

grounds for jurisdiction. See Fed. R. Civ. P. 8(a)(1); Lincoln Ben. Life Co. v. AEI Life,

LLC, 800 F.3d 99, 106 (3d Cir. 2015).

       Under the record as it presently exists, we cannot determine whether the parties

are entirely diverse. In Francis’s operative amended complaint, he did not allege his own



2
 Francis also filed a motion for reconsideration, which the District Court denied.
Because Francis did not file a timely new or amended notice of appeal encompassing the
order denying his motion for reconsideration, we lack jurisdiction to consider that order.
See Fed. R. App. P. 4(a)(4)(B)(ii); Carrascosa v. McGuire, 520 F.3d 249, 253–54 (3d Cir.
2008).
                                              3
citizenship, and he neither alleged the citizenship of the defendants nor stated that they

were not citizens of his home state. See Lincoln Ben. Life Co., 800 F.3d at 107. In his

initial complaint, he did allege his citizenship and that of Homesite, but stated nothing

about the citizenship of defendant Amanda Felder, let alone the various defendants that

he included for the first time in his amended complaint (see ECF No. 29 at ¶ 14). See

Schultz v. Cally, 528 F.2d 470, 473 (3d Cir. 1975) (“Even if plaintiff had properly

alleged that he is a citizen of New Jersey and that Cally is a citizen of New York, the

complaint would be fatally defective for failure to allege the citizenship of defendant

Purcell.”). Thus, Francis’s jurisdictional allegations are deficient; however, these

deficiencies may be curable through amendment. See GBForefront, L.P. v. Forefront

Mgmt. Grp., LLC, 888 F.3d 29, 36 (3d Cir. 2018) (citing 28 U.S.C. § 1653).

Accordingly, we will vacate the District Court’s judgment and remand the case “to allow

the plaintiff to [attempt to] remedy [his] inadequate allegations of diversity jurisdiction.”

Id.

       Moreover, we note that the District Court dismissed the amended complaint on the

ground that Francis’s factual allegations were insufficient. Should the Court determine

that it does possess jurisdiction, it should also consider whether it would be appropriate to

permit Francis to amend his claims. See Grayson v. Mayview State Hosp., 293 F.3d 103,

111 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000) (explaining that

where a complaint is subject to dismissal “for a lack of factual specificity, [plaintiff]

should be given a reasonable opportunity to cure the defect, if he can, by amendment of

the complaint” (quoting Darr v. Wolfe, 767 F.2d 79, 81 (3d Cir. 1985)).

                                              4
       Accordingly, we will vacate the District Court’s judgment and remand for further

proceedings. Francis’s motion to supplement the record is denied. See generally Burton

v. Teleflex Inc., 707 F.3d 417, 435 (3d Cir. 2013).




                                             5